329 S.W.3d 706 (2010)
Edward Frances VOLLMER, Sr., Respondent,
v.
Kelley Ann Bakert VOLLMER, Appellant.
No. WD 71460.
Missouri Court of Appeals, Western District.
December 14, 2010.
Ronald H. Bartlett, Esq., Columbia, MO, for appellant.
Mary J. Browning, Esq., Jefferson City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J. and ALOK AHUJA and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Kelley Ann Bakert Vollmer appeals the circuit court's modification of a custody decree awarding sole legal custody of her son to her ex-husband Edward Frances Vollmer. Ms. Vollmer argues that the evidence failed to establish a substantial change in circumstances or that the best interests of the child justified awarding sole legal custody to Mr. Vollmer. We affirm. Because a pubhshed opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).